Citation Nr: 0707522	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

The veteran testified before the undersigned Acting Veterans 
Law Judge (VLJ) in a video-conference hearing in April 2006.


FINDINGS OF FACT

1.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.

2.  The veteran has been granted service connection for one 
disability, PTSD, and this disability is assigned a 
disability rating of less than 60 percent.

3.  The medical and other evidence of record demonstrates 
that the service-connected PTSD, alone, does not render the 
veteran unable to secure or follow a substantially gainful 
occupation.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
evaluation, but not higher for the service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met. 38 U.S.C. §§ 1155, 5107, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a December 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
April 2005 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence. 

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, an 
April 2006 RO letter provided the veteran with the required 
notifications per Dingess.  
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.	Evaluation in excess of 30 percent for service-
connected PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

The RO granted service connection for PTSD and assigned a 30 
percent evaluation for the period December 3, 2003 to March 
17, 2004.  A 100 percent evaluation was assigned for the 
period March 18, 2004 to June 30, 2004 because the veteran 
was hospitalized for a period over 21 days.  The 30 percent 
evaluation was resumed beginning July 1, 2004.  That 
evaluation has remained in effect since that time. 

From March 2004 to January 2005, the veteran was seen several 
times at a VA facility for treatment for PTSD.  During a 
December 2004 VA examination, the examiner recorded the 
veteran's military and personal history.  The veteran 
reported he had worked for UGI in the measurement and 
regulation department for over thirty years.  The examiner 
did not see evidence of difficulties in terms of his 
function, but, did note some periods of tension between the 
veteran and his boss.  The veteran was described as a hard 
worker who seemed to function pretty well despite the 
emotional distress he has felt through the years.

Subjectively, the veteran denied any history of active 
suicidal thoughts or attempts.  He did have passive suicidal 
thoughts that were well controlled with medication.  He did 
have a history of alcohol and drug abuse, but he had gained 
control of these problems.  He described his sleep habits as 
"horrible."  He reported that he used to have regular panic 
attacks, but they had subsided and now he only experienced 
acute episodes of anxiety.  He had difficulty in going to 
sleep and sometimes would go all night long without sleep.  
He described having reoccurring nightmares and dreams that 
occurred sporadically two to three times per week.  He never 
felt rested and was always in a depressed mood.  He stated 
that Vietnam just comes in his head every day.  He reported 
having such PTSD symptoms as intrusive thoughts, flashbacks, 
exaggerated startle response, excessive irritability, 
hypervigillance, decreased concentration, and avoidance 
behavior.  The examiner did not see evidence of detachment or 
estrangement from others, but the veteran did exhibit 
restriction in his affect.  The veteran reported that he 
found it difficult to tap into feelings, expression, and 
love. 

Objectively, the veteran was casually dressed and groomed and 
appeared to be in no acute distress.  He was alert and 
oriented throughout the examination.  There was no indication 
that he was fabricating or exaggerating his symptoms.  His 
eye contact was fair, although he did not provide excellent 
eye contact.  His overall affect was restricted throughout 
the evaluation with no smiling or significant engaging 
qualities to his conversation.  His speech was monotone and 
soft.  He had no unusual mannerisms or tics.  Although his 
mood was described as depressed, he did not exhibit signs of 
depression, however, he did have depressive feelings.  He 
denied any active or passive suicidal or homicidal thoughts.  
His thought process was clear, coherent, goal directed, and 
logical.  His thought content was free of any obsessions, 
compulsions, delusions, and hallucinations.  There was no 
evidence of any major concentration or memory disturbances.  
Judgment was felt to be fairly good.  

The veteran's diagnosed PTSD was confirmed.  He was assigned 
a Global Assessment of Functioning (GAF) score ranging from 
60 to 70.  The veteran was encouraged to continue his 
outpatient counseling.  The veteran seemed to benefit from 
the therapy and found the overall treatment approach to be 
very helpful.

In December 2004, the veteran was notified that he was 
entitled to Social Security Administration (SSA) disability 
benefits for anxiety related disorders.  SSA used previously 
submitted VA medical records in reaching this determination.  

In a January 2005 psychiatric readjustment counseling therapy 
treatment record, the veteran verbalized impairment in social 
and industrial functioning and an inability to handle 
interpersonal relationships.  The veteran continued to 
struggle with sleep disturbances, nightmares of traumatic 
experiences, hypervigillance, survivor guilt, intrusive 
thoughts of combat experience, and unresolved anger over the 
ongoing war in the Middle East.  The examiner noted that the 
veteran was an active participant in the group discussion and 
appeared invested in continuing treatment.  Domestic problems 
continued to factor in his depression.  The veteran planned 
to continue to attend group therapy sessions to increase 
resolution of traumatic events and enhance coping skills.

During a September 2005 private examination, the examiner 
noted the veteran's history of treatment for PTSD.  The 
veteran continued to be chronically irritable and angry and 
was at risk of marital separation.  He retired as of December 
2004 and was having more and more difficulty tolerating work 
demands.  Since retirement, he experienced more marital 
distress.  He reported that he flew off the handle at minor 
provocations.  He experienced sleep disturbances and 
nightmares related to his time in service.  He reported 
avoiding crowds and found crowded situations stressful.  He 
preferred to isolate himself and stay indoors.  He still had 
anger about how he and his fellow veterans were treated upon 
returning from Vietnam.  His mood was depressed and his 
concentration was mixed.

The veteran's diagnosed PTSD was confirmed.  Additionally, he 
was diagnosed with severe dysthymic disorder.  The examiner 
commented that the veteran continued to struggle with 
negativity connected to his Vietnam War service.  The veteran 
continued to benefit from group readjustment counseling.  The 
examiner opined that the prognosis for major change in the 
veteran was poor given the amount of time that had passed 
since the war events took place and the continued depressive 
thoughts and feelings he experienced related to those events.  
The examiner believed that the veteran could benefit from 
additional treatment sessions.  

In December 2005, the veteran underwent a VA examination to 
determine the extent of functional impairment secondary to 
his service-connected PTSD and how such impairment might 
impact his physical and sedentary employment.  The veteran's 
30 year work history had come to an end.  Overall, he 
reported that he was functioning fairly well in his 
employment.  Over the past year, however, he increasingly 
felt overwhelmed and couldn't handle the stress of the job.  
In addition, he had increased conflicts with his wife, 
nightmares, and depressive feelings.

Subjectively, the veteran reported that since completing a 3 
month PTSD program, he was doing better.  He felt less tense 
and anxious.  He tried to keep busy with chores and doing 
things around the house.  He still remained avoidant of 
crowds and isolative.  He reported such PTSD symptoms as 
nightmares, significant problems with sleep, irritability, 
startle response, and hypervigillance around crowds.  He 
described being very tense and he felt unsafe when he was not 
in his house.  Concentration appeared to be fairly good.  He 
continued to exhibit avoidance symptoms.  He did not like to 
talk about his war experiences and avoided things that 
reminded him of the war, like movies, TV, or crowds.  He 
still struggled with troubles expressing feelings, love, and 
compassion.  He continued to exhibit restriction in affect.  
He displayed some marginal detachment issues.  He was a loner 
and stayed away from crowds.

Objectively, the veteran was casually dressed and groomed and 
appeared to be in no acute distress.  Throughout the 
examination, his affect was restricted and showed very 
limited range of reactiveness.  He made minimal eye contact.  
Speech was somewhat soft and monotone, but otherwise 
unremarkable.  He denied any active or passive suicidal or 
homicidal thoughts.  Thought process was clear, coherent, 
goal directed, and logical.  Thought content was free of any 
obsessions, compulsions, or hallucinations.  Mood was 
generally euthymic.  There was no evidence of any major 
concentration or memory disturbances.  Judgment and insight 
were felt to be intact.

The veteran's diagnosed PTSD was confirmed.  He was assigned 
a GAF score ranging from 51 to 60.  The examiner commented 
that the veteran seemed to have had an exacerbation of his 
symptoms.  Following treatment, he was doing better, but 
continued to struggle.  The examiner did not believe that the 
veteran's symptoms were severe enough to impair his ability 
to work.  However, the veteran would need to find a job that 
was not too stressful.  The veteran mentioned that he would 
look into finding a part time job to help give him structure.  
The examiner opined that the veteran appeared to get 
overwhelmed recently in his previous job, but that didn't 
necessarily mean that he was not capable of working.  The 
veteran was encouraged to continue with treatment.

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
including such PTSD symptoms as euthymic mood, avoidance of 
crowds, inability to maintain effective relationships, 
restricted affect, and disturbed sleep, the Board finds the 
service-connected disability picture more nearly approximates 
that of occupational and social impairment, with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships as 
contemplated by a 50 percent evaluation under Diagnostic Code 
9411.  See 38 C.F.R. § 4.130.  In reaching this conclusion 
the Board notes that in the December 2005 VA examination, the 
veteran was assigned a GAF score ranging from 51 to 60.  In 
this regard, the Board notes, that GAF scores in this range 
represent PTSD with moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  While not 
dispositive, taken into consideration with all his other 
symptoms, the Board finds that the increased evaluation is 
warranted.   See 38 C.F.R. §§ 4.126 (2006) (A disability 
evaluation shall be assigned based on all the evidence of 
record that bears on occupation and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination, or solely on the 
basis of social impairment).  

The Board has considered the possibility of a higher rating; 
however, the veteran does not display suicidal ideation, 
obsessional rituals which interfere with routine activities, 
gross impairment in thought processes or communication, 
persistent delusion or hallucinations, grossly inappropriate 
behavior, or a persistent danger of hurting himself or 
others.  Thus an evaluation in excess of 50 percent is not 
warranted.  

Overall, the evidence supports a 50 percent rating, but not 
higher, for the service-connected PTSD.  

III.	TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.

Substantially gainful employment is that employment which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of substantially gainful employment.  
The Court noted the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total "basket 
case" before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability presupposes that the rating for the [service-
connected] condition is less than 100 percent, and only asks 
for TDIU because of "subjective" factors that the 
"objective" rating does not consider.  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In November 2004, the veteran submitted his claim of 
entitlement to TDIU benefits.  The Board notes the veteran's 
April 2006 Board hearing testimony regarding an inability to 
be employed due to PTSD, his only service-connected 
disability.   Indeed, the evidence of record reflects that 
PTSD symptoms increased in severity beyond that originally 
contemplated by the RO.  However, in a December 2005 VA 
examination, the examiner opined that the veteran's PTSD 
symptoms were not severe enough that would impair him in 
terms of work.  Moreover, the examiner commented that if the 
veteran found a job that was not too stressful, he would be 
able to successfully navigate work endeavors.  To that end, 
the examiner noted that the veteran was looking for a part-
time job to help give him structure.  The examiner noted the 
veteran's recent employment situation, but opined that the 
veteran was probably getting overwhelmed in that specific 
job.  However, the examiner did not believe that the veteran 
was necessarily incapable of work.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
April 2006 Board hearing.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to degree of impairment.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 


Regardless of the foregoing, TDIU benefits cannot be granted 
because the veteran has only one service-connected disability 
rated 50 percent disabling. His PTSD evaluation falls short 
of the 60 percent evaluation necessary to be eligible to 
receive TDIU benefits.  38 C.F.R. § 4.16(a).


ORDER

An increased evaluation of 50 percent, but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.

A total compensation rating based on individual 
unemployability is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


